Citation Nr: 0331063	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fractured right foot, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  

Procedural history

The veteran served on active duty from April 1973 to October 
1976. 
He was granted service connection for residuals of a right 
foot fracture in a June 1977 rating decision; a 
noncompensable disability rating was awarded.  The veteran 
disagreed with the rating assigned and a statement of the 
case (SOC) was issued; however, the veteran never perfected 
an appeal.

In July 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned his residuals of 
a right foot fracture.  In an April 2001 rating decision, 
the RO confirmed and continued the noncompensable rating.  
The veteran disagreed with the April 2001 rating decision 
and initiated this appeal.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal 
(VA Form 9) in March 2002.  

Issues not on appeal

In the April 2001 rating decision, the RO granted an 
increased rating for the veteran's service-connected right 
knee disorder, granted an increased rating for asthma and 
confirmed and confirmed and continued a noncompensable 
rating for residuals of a right index finger injury.  To the 
Board's knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].

In a July 2000 VA Form 21-4138, the veteran maintained that 
he has allergies which are due to his service-connected 
asthma or due to claimed exposure to Agent Orange.  The 
issue of the veteran's claimed entitlement to service 
connection for allergies has not been adjudicated, and it is 
referred to the RO for appropriate action.


REMAND

The veteran is service connected for residuals of a right 
foot fracture.  The service medical records show that the 
fracture affected the right proximal second, third and 
fourth metatarsals, as well as the third cuneiform and the 
cuboid.  However, the most recent October 2000 examination 
deals only with range of ankle motion.  Although the 
veteran's primary complaint is pain, pain associated with 
motion of the service-connected foot disorder was not 
addressed by the examiner.  Further, the veteran's records 
were not available for review according to the examiner.  

In addition, an October 2002 letter from the veteran's 
private physician, Dr. R.O.K., indicates that the severity 
of the veteran's right foot disability has increased since 
the October 2000 VA examination.  However, Dr. R.O.K. did 
not provide sufficient detail as to the extent of impairment 
by which to adequately rate the veteran.  Under the 
circumstances here presented, the Board finds that another 
VA examination is required to determine the current extent 
of impairment to the veteran's right foot caused by his in-
service fractures.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the residuals of a right 
foot fracture.  The examiner is asked to 
review the veteran's medical history.  
Based on injuries to the veteran's right 
foot noted in the service records, the 
examiner is asked to determine any and 
all current residuals of those 
fractures.  

?	The report should provide an 
estimation of the current level of 
impairment caused by the 
disability; if possible, it should 
be categorized as mild, moderate, 
moderately severe or severe. 
?	If any other disability impacts the 
veteran's right lower extremity, 
manifestations of such 
disability(ies) should be 
distinguished from those attributed 
to the service-connected foot 
disability to the extent 
practicable 
?	Any restrictions in the veteran's 
gait due to the service-connected 
residuals of a fractured right foot 
should be noted, as well as 
restrictions in his ability to 
walk, climb stairs, wear shoes or 
perform other activities due to 
that disability.  Any other 
impairment attributable to the 
service-connected right foot 
disability observed by the examiner 
should also be noted.

2.  VBA should then review the evidence 
of record and readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for residuals of a 
right foot fracture.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




